PALMER, J.
Eva Verner filed a pro se petition seeking a writ of habeas corpus. We dismiss Verner’s petition as being a nullity because she is presently being represented by counsel, and therefore, she is not authorized to proceed pro se.
The docket reflects that an order appointing a public defender was entered on May 25, 2005, and that a notice of appearance of attorney was entered on June 10, 2005. Although Verner alleges that the trial court “reluctantly” allowed her to represent herself, the record fails to support that allegation. Therefore, since Verner is represented by the public defender, her pro se petition filed on June 21, 2005 is a legal nullity. See Salser v. State, 582 So.2d 12 (Fla. 5th DCA 1991), rev. dismissed, 613 So.2d 471 (Fla.1993).
PETITION DISMISSED.
PLEUS, C.J., and SHARP, W., J., concur.